DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20180167710 A1) hereinafter Silver in view of Saiki et al (US 20110044489 A1) hereinafter Saiki.

Silver does not specifically disclose the device further comprising the flat diaphragm being rectangular in shape however, 
Since it is known in the art to use rectangular flat diaphragms in transducers as evidenced by Saiki in (Diaphragm 23 in Fig. 6 a and b), 

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Silver’s device with the teachings of Saiki.
Regarding claim 18, Silver as modified by Sakai teaches the device of claim 1, Silver further teaches the device further comprising wherein the open audio device structure is configured to be worn on the user's head (“Off-ear headphones allow the user to be more aware of the environment, and provide social cues that the wearer is available to interact with others.  However, since the acoustic transducer(s) of off-ear headphones are further from the ear and do not confine the sound to the just the ear” in ¶[0002] and Head of the user is shown in ears of Figs. 2A and 2B), and wherein the diaphragm has a diaphragm radiation axis that is transverse to a side of the head (in Fig. 1, transducer 18 has a diaphragm with a movement axis traverse to the ear/head of the user in Fig. 2a).
Claims 2, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20180167710 A1) hereinafter Silver in view of Saiki et al (US 20110044489 A1) hereinafter Saiki and further in view of Numata et al. (EP 3352478 A1) hereinafter Numata.
Regarding claim 2, Silver as modified by Saiki teaches the device of claim 1, Silver as modified by Saiki does not specifically disclose the device further comprising wherein the transducer further comprises a primary magnet proximate the rear face of the diaphragm, and a magnetic circuit that defines a path for magnetic flux of the primary magnet however, 
Since it is known in the art as evidenced by Numata for a device to further comprise a transducer further comprises a primary magnet proximate the rear face of the diaphragm, and a magnetic circuit that defines a path for magnetic flux of the primary magnet in (“The magnetic field 
An ordinary skilled in the art would have been motivated to modify the teachings of Silver as modified by Saiki with the teachings of Numata for the benefit of strengthening the magnetic flux around the diaphragm, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Silver as modified by Saiki with Numata.
Regarding claim 15, Silver as modified by Saiki and Numata teaches the device of claim 2, Saiki further teaches the device further comprising wherein the primary magnet comprises a rear face spaced farthest from the diaphragm, and wherein the magnetic circuit comprises a rear pole piece proximate the rear face of the primary magnet, and wherein the second sound-emitting outlet comprises a first opening in the rear pole piece (Fig. 6 shows a pole piece 22 and 60, and sound emitting outlet H2). 
Regarding claim 16, Silver as modified by Saiki and Numata teaches the device of claim 15, Saiki further teaches the device further comprising a voice coil that defines a perimeter and is configured to move the diaphragm, and wherein at least some of the first opening in the rear pole piece is inside of the voice coil perimeter (H2 is shown in Fig. 6b to be inside the voice coil perimeter the two 26 which form the voice coil).
Regarding claim 17, Silver as modified by Saiki and Numata teaches the device of claim 15, Saiki further teaches the device further comprising a second opening in the rear pole piece and that is spaced from the first opening in the rear pole piece. (In Fig. 6b an opening H2 is in the rear of the transducer, in Fig. 6a two other unlabeled openings are present).
Claims 3 -14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20180167710 A1) hereinafter Silver in view of Saiki et al (US 20110044489 A1) hereinafter Saiki and further in view of Numata et al. (EP 3352478 A1) hereinafter Numata and further in view of Schoeffmann et al (US 20170099548 A1) hereinafter Schoeffmann.
Regarding claim 3, Silver as modified by Saiki and Numata teaches the device of claim 2, Silver as modified by Saiki and Numata does not specifically disclose the device further comprising wherein the primary magnet comprises first and second at least partially parallel sides and first and second at least partially parallel ends, and wherein the magnetic circuit further comprises first and second side magnets, the first side magnet proximate to and spaced from the first side of the primary magnet and the second side magnet proximate to and spaced from the second side of the primary magnet, and first and second end magnets, the first end magnet proximate to and spaced from the first end of the primary magnet and the second end magnet proximate to and spaced from the second end of the primary magnet however,
Since it is known in the art as evidenced by Schoeffmann that a device can further comprise wherein the primary magnet comprises first and second at least partially parallel sides and first and second at least partially parallel ends, and wherein the magnetic circuit further comprises first and second side magnets, the first side magnet proximate to and spaced from the first side of the primary magnet and the second side magnet proximate to and spaced from the second side of the primary magnet, and first and second end magnets, the first end magnet proximate to and spaced from the first end of the primary magnet and the second end magnet proximate to and spaced from the second end of the primary magnet (“Perimeter magnet assembly 152 includes four magnets 154 arranged on the rectangular sides of the rectangular speaker 110” in ¶[0042]),
An ordinary skilled in the art would be motivated to modify Silver as modified by Saiki and Numata for the benefit of improving the magnetic flux around the diaphragm,

Regarding claim 4, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches the device further comprises wherein the first and second sides of the primary magnet are parallel to the first and second side magnets along some but not all of lengths of the first and second sides of the primary magnet (all 154 magnets in Fig. 4 are divided into two groups each parallel to each other).
Regarding claim 5, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches the device further comprises wherein the first and second ends of the primary magnet are parallel to the first and second end magnets along some but not all of lengths of the first and second ends of the primary magnet (all 154 magnets in Fig. 4 are divided into two groups each parallel to each other).
Regarding claim 6, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches the device further comprises wherein the magnetic circuit defines a magnetic circuit gap between the primary magnet and the first and second side magnets and the first and second end magnets (magnetic gap 170 in Fig. 7).
Regarding claim 7, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches the device further comprises wherein the magnetic circuit gap extends along some but not all of the first and second sides and the first and second ends of the primary magnet (“Magnet system 150 comprises a perimeter magnet assembly 152, a pot assembly 160, and an air gap 170 formed there between.  Perimeter magnet assembly 152 includes four magnets 154 arranged on the rectangular sides of the rectangular speaker 110 and ring plate 158 fixed to magnets 154.” in ¶[0042] and Fig. 4).

Regarding claim 9, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches the device further comprising wherein the primary magnet defines a generally rectangular footprint with sides and ends that have lengths (“Perimeter magnet assembly 152 includes four magnets 154 arranged on the rectangular sides of the rectangular speaker 110 and ring plate 158 fixed to magnets 154.” in ¶[0042]), and wherein the first and second sides and the first and second ends of the primary magnet are shorter than the sides and ends of the footprint (see how the rectangular shape has ends shorter than the sides in Fig. 4).
Regarding claim 10, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 9, Schoeffmann further teaches wherein the first and second side magnets and the first and second end magnets have lengths that are equal to the lengths of the sides and ends of the primary magnet that they are closest to (the magnets 154 represent both ends and sides of the rectangle in 152, and they are equal in size to the frame in Fig. 4).
Regarding claim 11, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 9, Schoeffmann further teaches wherein a first shorter side and a first shorter end of the primary magnet meet to define a first corner of the primary magnet (corner 156 in Fig. 4 is formed from the point of connection of magnets 154) and a second shorter side and a second shorter end of the primary magnet meet to define a second corner of the primary magnet (another corner also labeled 156 in Fig. 4 
Regarding claim 12, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 11, Schoeffmann further teaches wherein the first and second corners of the primary magnet are proximate different corners of the transducer than the first and second corners of the transducer (in Fig. 4 the corners defined by magnets 154 are creating the primary magnet corner, the transducer 164 has proximate different corners as shown in Fig. 4).
Regarding claim 13, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches wherein the transducer comprises first and second sides and first and second ends, and wherein the first side magnet is spaced from the first end of the transducer by a first distance, the second side magnet is spaced from the second end of the transducer by the first distance, the first end magnet is spaced from the first side of the transducer by a second distance, the second end magnet is spaced from the second side of the transducer by the second distance (Fig. 4 shows 4 magnets 154 oriented along a rectangular shape around a transducer 164, the distance between the magnets and the transducer is fixed and is governed by the frame 158).
Regarding claim 14, Silver as modified by Saiki, Numata and Schoeffmann teaches the device of claim 3, Schoeffmann further teaches wherein the transducer has a center (transducer 164 has a center in Fig. 4), and wherein the first and second side magnets and the first and second end magnets (all 154 magnets surrounding the transducer 164 in Fig. 4) exhibit central symmetry relative to the center of the transducer (magnets 154 have a symmetrical orientation along x and y axis in Fig. 4).
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20180167710 A1) hereinafter Silver in view of Saiki et al (US 20110044489 A1) hereinafter Saiki and further in view of Rusconi Clerici Beltrami et al (US 20190052954 A1) hereinafter Beltrami.

Since it is known in the art as evidenced by Beltrami for a device to further comprise wherein the open audio device structure comprises a temple piece of eyeglass headphones in (“The audio system 2 comprises a plurality of speakers 5, 6, 7.  Said speakers are implemented here as MEMS speakers.  The speakers 5, 6, 7 each comprise one sound guide channel 8, 9, 10 each having one primary opening 11, 12, 13 at the end thereof facing away from the speaker 5, 6, 7.  Each of the speakers 5, 6, 7 further comprises a cavity 14, 15, 16.  The cavities 14, 15, 16 are each disposed on the side of the corresponding speaker 5, 6, 7 facing away from the primary opening 11, 12, 13.  The cavities 14, 15, 16 of the speakers 5, 6, 7 each comprise one secondary opening 17, 18, 19.  The secondary openings 17, 18, 19 are disposed on the carrier element 4 on a side of the carrier element 4 facing away from the respectively associated primary opening 11, 12, 13.” in ¶[0032] and Fig. 3), 
An ordinary skilled in the art would be motivated to modify Silver as modified by Sakai with the teachings of Beltrami for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Silver as modified by Saiki with Beltrami.
Regarding claim 20, Silver as modified by Saiki and Beltrami teaches the device of claim 19, Beltrami further teaches the device further comprises wherein the first and second sound-emitting outlets lie along an axis that is configured to overlie an ear of a person wearing the eyeglass headphones (“The speakers 5, 6, 7 each comprise one sound guide channel 8, 9, 10 each having one primary opening 
Allowable Subject Matter
Claims 21-24 are allowed over prior art of record.
Most relevant prior art of record is Silver et al. (US 20180167710 A1) hereinafter Silver in view of Saiki et al (US 20110044489 A1) hereinafter Saiki.
Regarding claim 21, Silver as modified by Saiki teaches all the limitations of the claim (see rejection of claim 1 above) except the limitations wherein the device further comprises wherein the second sound-emitting outlet comprises a first opening in the rear pole piece and the rear pole piece comprises a second opening, wherein the transducer has an area and the first and second openings each comprise at least about 4% of the transducer area.
The following is the reason for allowance of claim 21:
Silver alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises and wherein the second sound-emitting outlet comprises a first opening in the rear pole piece and the rear pole piece comprises a second opening, wherein the transducer has an area and the first and second openings each comprise at least about 4% of the transducer area,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 22-24, claims are allowed for their dependency on allowed claim 21.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/              Examiner, Art Unit 2654